                                                                                                                                      Criminal Std (//201)
                                                                       H ON ORABLE: Janet C. Hall
                                                   DEPUTY CLERK Diahann Lewis         RPTR/ECRO/TAPE Terri Fidanza
                                                   USPO                               INTERPRETER
 TOTAL TIM E:         hours 13             minutes                               3:00 - 3:20 - civil case only, Recess 3:20 - 3:50;
Time split w/18cv1090                              D ATE: 1/9/2019   START TIME: 3:50                END TIME: 4:03
                                                        COURTROOM MINUTES
    IA-INITIAL APPEAR                       BOND HRG                          CHANGE OF PLEA                        IN CAM ERA HRG
    IA- RULE 5                              DETENTION HRG                       WAIVER/PLEA HRG                     COM PETENCY HRG
    ARRAIGNMENT                             PROBABLE CAUSE                      EXTRADITION HRG                     FORFEITURE
    CONFLICT HRG                            EVIDENTIARY HRG                   STATUS CONF027,21+5*



       CRIM INAL NO. 3:18cr200 & 18cv1090 DEFT # ______                                     Schmeisser (govt); Zeitlin (cv atty)
                                                                                            AUSA
                  UNITED STATES OF AMERICA
                            vs                                                            Tracy Hayes & Leonid Pollak (pro se in CV case
       Leonid Pollak                                                                      Counsel for Defendant Ret           CJA           PDA



    . . . . . . . Deft failed to appear. Oral M otion for issuance of Warrant     granted       denied        Bond FORFEITED
    ......      Arrest Date (CT Case):                             Case unsealed or      Rule 5 arrest,             Dist of
   . . . . . . CJA 23 Financial Affidavit filed       under seal
   . . . . . . Order Appointing Federal Public Defender’s Office filed
    . . . . . . Court appoints Attorney                                   to represent defendant for       this proceeding only          all proceedings
   . . . . . . Appearance of                                                          filed
    ......       Complaint filed          Sealed Complaint filed       Affidavit of                                           filed
    ......       Information/M isdemeanor filed            Sealed Information filed
   ......        Waiver of Indictment (case opening) filed             Felony Information filed
    ......       Waiver of Indictment (mid case) filed             Superseding Information filed
    . . . . . . Plea Agreement Ltr filed      under seal      to be e-filed
      . . . . . . Plea of    not guilty   guilty      nolo contendere to count(s)                    of the
    . . . . . . Petition to Enter Guilty Plea filed                                                           (indict, superseding indict, info)
    . . . . . . Defendant motions due                                  ; Government responses due
    . . . . . . Scheduling Order       filed    to be filed   Sentencing Scheduling Order
    . . . . . . . Hearing on Pending M otions scheduled for                       at
    . . . . . . Jury Selection set for                                 at
    . . . . . . Remaining Count(s) to be dismissed at sentencing
    . . . . . . Sentencing set for                            at                          Probation 246B Order for PSI & Report
    . . . . . . Special Assessment of $___________ on count(s)___________. Total $ _________         Due immediately    Pay at sentencing
    . . . . . . Govt’s M otion for Pretrial Detention filed       GRANTED            DENIED       ADVISEMENT
    . . . . . . Govt’s ORAL M otion for Pretrial Detention     GRANTED          DENIED              ADVISEMENT
    . . . . . . Order of Detention filed
    . . . . . . Deft ordered removed/committed to originating /another District of
    . . . . . . No bond set at this time, Order of Temporary Detention Pending Hearing             filed       to be filed
    . . . . . . Waiver of Rule 5 Hearing filed
    . . . . . . Govt’s M otion for waiver of 10-day notice         GRANTED      G DENIED G ADVISEMENT
    . . . . . . Bond   set at $                            reduced to $                        Non-surety        Surety      Personal Recognizance
    . . . . . . Bond    revoked       reinstated      continued      modified
    . . . . . . Defendant detained
    ......                  Hearing         waived     set for                                     continued until
    . . . . . . Set Attorney Flag and notify Federal Grievance Clerk
                                                                   SEE page II for      conditions of bond         additional proceedings
                                                                   CONDITIONS OF BOND



            . . . . . Travel restricted to Connecticut of extended to
                      upon obtaining permission from USPO. A motion for any other travel with copies to the Govt and to USPO must be filed
                      and approved by the Court.

             . . . . . Deft must reside at


            . . . . . . Deft must report to USPO               times a   G week Gmonth G by telephone G in person G at USPO             discretion.

            . . . . . . Deft    must surrender passport by 4: 00 p. m. on                   ;       M ust not apply for a passport.

            . . . . . . . Deft must refrain from the possession of firearms or dangerous weapons.

            . . . . . . Deft must maintain employment or actively seek employment.

            . . . . . . Deft must refrain from use or unlawful possession, or distribution of a narcotic drug.

            . . . . . . as set forth in the Order Setting Conditions of Release

            .......




                                                              ADDITIONAL PROCEEDINGS



            . . . . . . Deft’s oral motion                                                                         granted    denied     advisement
            ...... Deft’s oral motion                                                                              granted    denied      advisement
           . . . . . . . Deft’s oral motion                                                                        granted    denied      advisement
           . . . . . . . Deft’s oral motion                                                                        granted     denied      advisement
           . . . . . . Govt’s oral motion                                                                          granted     denied     advisement
           . . . . . . Govt’s oral motion                                                                          granted    denied      advisement
           . . . . . . Govt’s oral motion                                                                          granted    denied      advisement
            . . . . . . Govt’s oral motion                                                                         granted     denied     advisement
            ...... #           Deft                      M otion                                                   granted     denied     advisement
            ...... #           Deft                      M otion                                                   granted     denied     advisement
            ...... #           Govt M otion                                                                        granted     denied     advisement
            ...... #           Govt M otion                                                                        granted     denied     advisement
            ......                                                                                        filed    granted    denied      advisement
            ......                                                                                        filed    granted     denied     advisement
            ......                                                                                        filed    granted    denied     advisement
            ......                                                                                        filed    granted    denied     advisement
            ......                                                                                         filed    granted    denied    advisement

Notes:

         Criminal Defense counsel has until 1/25/2019 to produce discovery documents; In Civil case the Motion to Stay is granted, the
         Motion to Compel is denied without prejudice to renew as discussed on the record.
